J-A25040-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

 LAWYERS FUNDING GROUP, LLC              :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JOHN MARTUCCI, JR., ESQUIRE &           :
 MARTUCCI LAW OFFICES, LLC &             :
 STEVEN F. MARINO, ESQUIRE &             :    No. 2374 EDA 2017
 MARINO & ASSOCIATES, PC                 :
                                         :
                                         :
 APPEAL OF: JOHN MARTUCCI, JR.,          :
 ESQUIRE & MARTUCCI LAW                  :
 OFFICES, LLC                            :


                Appeal from the Order Entered, June 22, 2017,
            in the Court of Common Pleas of Philadelphia County,
             Civil Division at No(s): April Term, 2016 No. 00915.


BEFORE: PANELLA, J., DUBOW, J., and KUNSELMAN, J.

JUDGMENT ORDER PER CURIAM:                        FILED OCTOBER 26, 2018


      The appeal of John Martucci, Jr., et al., is DISMISSED for failure to

comply with Pa.R.C.P. 227.1 (requiring the filing of post-sentence motions)

and Pa.R.A.P. 1925(b) (requiring the filing of a statement of errors complained

of on appeal).     Additionally, although Appellants failed to attend the oral

argument on appeal, we reviewed the Appellants’ brief and the documents

mentioned therein, and conclude that the documents do not create any joint

and several liability on the part of Appellants, and Stewart J. Eisenberg and

the Eisenberg Firm.      Thus, there were no indispensable parties to this
J-A25040-18



litigation, and the court did not lack subject matter jurisdiction to enter

judgment in favor of Appellees.

     Appeal dismissed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/26/18




                                   -2-